7$,14§\/01

Court of Criminal Appeals, WR-78,451-02

I recieved a card stating that my Writ of Habeas Corpus was presented
to the Court on 2/l3/2015.Iam writing to inquiry if my convicting
courtsent you my objection to there findings of facts and conclusion'
of law along with my ll.O7. I know under the rules of &Qgelkaiiepro-
cedure I have lO days to write an objection, however I did not
recieve the trial courts findings of facts until 2/17/15. That is
four days after your court recieved my writ.'I did however promptly
send my objection which i mailed out oniZ/l?/l§;'two days after

I recieved it. This means that by the time I recieved the courts
opinion my writ was already presented to yourco_ur_tJ If your Court
has not recieved my objection I would like to respectfully request
that you order my trial court to send it to you before a decision
is made on my writ. Thank you for your time on this matter

Respectfully,
Justin Cardenas
Wallace Unit

16.75 S.FM 3525
Colorado City, Texas 79512

226th Judicial District
Bexar, County Texas

RECEIVED |N
couRT oF chMlNALAPPEALs

MAR 0 2 2015

Abel Acosia, @Ieu'k